DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “a first slit edge and a second slit edge on the first portion that move to increase a space between the first slit edge and second slit edge” as provided in claim 4.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “wherein a union is defined by one of the two perpendicular edges of the quarter-round shaped member…” as provided in claim 5.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “a terminal end of the second slit terminating the same distance prior to major axis of the first slit” as provided in claim 6.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “the third edge extends distally above a .

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “a protective member …not located in other regions of the glove” as provided in claims 1 and 17.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “wherein the first portion is bent to cover the protected region adjacent an inner terminal end of the at least one slot and first surface of the liner offset to one side of the slit that faces the first surface on another other side of the slit” as provided in claims 1 and 17.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “wherein the first portion is bent to cover the protected region adjacent an inner terminal end of the at least one slot and first surface of the liner offset to one side of the slit that faces the first surface on another other side of the slit” is requiring structurally of the glove liner and the protective member slit. It is unclear how the offset liner is associated with the slit and what applicant is trying to claim. Is applicant attempting to claim that the portion of the liner under the protective member is protected, or some other structure. The examiner is interpreting this limitation to detail that the potion of the liner under the protective member is the offset portion form the slit and therefore protected by the protective member.

Claims 1 and 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “wherein the liquid proof heat resistant glove is adapted to be donned and permit a rotisserie spit to pulled in slicing motion…” requires. There appears to be some language missing and it is unclear if the rotisserie spit is doing the slicing motion or another structure.

Claims 2 and 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a range from about ½ inch to about 3 inches” is a range with the term “about”, making the beginning and the end of the range indefinite and therefore the range indefinite.

Claim 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “similar lengths” when referring to the slit length requires. What lengths can the slits be and still read on the “similar lengths” language? One can interpret the similar length differently than another, making the claim indefinite.



Claims 15 and 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the fourth edge extends above the thumb sleeve, when the specification details that the fourth edge is the edge that extends above the fist metatarsal bone, it is unclear if this fourth edge should be a different claimed edge as supported in the specification.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13 and 17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “wherein the third edge extends ulnarly between the first edge and the second edge…” should include language that details the direction in relation to the glove and not a user’s arm bone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattesky (US 2009/0126074) in view of Pesco (US 5,561,856) and Duncan (US 2009/0077704).
In regard to claim 1, Mattesky teaches a liquid proof glove comprising: an inner liner formed in the shape of a glove having a thumb sleeve (shell: 12 see figures 1 and 4), a first finger sleeve, a palmar side, and a dorsal side (see glove of figure 1);  5an outer layer formed from liquid proof material (coating layer: 16), wherein the outer layer (16) is exterior and entirely covers the thumb sleeve, and the first finger sleeve, the palmar side, and the dorsal side (see bottom of paragraph 0028 detailing the coating can cover the entire shell 12); a protected region including a forefinger boundary edge that extends 10along a portion of the first finger sleeve and extends about 180 degrees around a longitudinal axis associated with the first finger sleeve (see area of glove: figure 1), and the protected region including a thumb boundary edge that extends along a portion of the thumb sleeve and extends about 180 degrees around a longitudinal axis associated with the thumb sleeve (see area of glove in figure 1), and a palmar boundary edge extending along the palmar side 15between forefinger boundary edge and the thumb boundary edge, and a dorsal boundary edge extending along the dorsal side between the forefinger boundary edge and the thumb boundary edge (see area of glove in figure 1); a thumb-crotch region of the glove within the protected region and located between the first finger sleeve and the thumb sleeve, and the thumb 20crotch region extending from the palmar side to the dorsal side between the first finger sleeve and the thumb sleeve (see thumb-crotch region of glove in figure 1); a protective member positioned between and connected to the inner liner and the outer layer (reinforcing element: 14; Figure 4 and paragraph 0027), wherein the 25protective member (14) includes: a first portion of the protective member including: a first surface connected to the inner liner a second surface opposite the first surface connected to the outer 
However, Mattesky fails to teach the outer layer being a heat resistant layer withstanding thermal deformation up to at least 500°F, and the protective member positioned between and connected to the inner liner and the outer layer located in the protected region and covering the thumb crotch region and not located in other regions of the glove, wherein the 25protective member includes: a first portion of the protective member including: a first surface connected to the inner liner a second surface opposite the first surface connected to the outer layer of the glove;  18a perimeter edge bounding the first surface and the second surface; a major axis and a minor axis associated with the first surface, wherein the first surface is longer along the major axis than along the minor 5axis; and at least one slit interrupting the edge and the first surface, the at least one slit extending generally parallel the to the minor axis; wherein the at least one slit enables the protective member to bend around one of (a) the thumb sleeve and (b) the first finger sleeve such that the protective member 10extends over and protects the thumb-crotch region; wherein the first portion is bent to cover the protected region adjacent an inner terminal end of the at least one slit and a first surface of the liner offset to one side of the slit that faces the first surface on another other side of the slit;  15wherein the liquid proof heat resistant glove is adapted to be donned and permit a rotisserie spit to pulled in slicing motion along an outer surface of the glove and the outer layer and protective member are configured to protect against high temperatures, hot liquids, and sharp objects.  
Pesco teaches a glove (glove: 12) with a protective region (support: 10) located in the thumb-crotch region of the glove (see figure 1), wherein the protective member (10) positioned in and covering the protected region which includes the thumb crotch region and not located in other regions of the glove (see figure 1), wherein the 25protective member (10) includes: a first portion of the protective member including: a first surface and a second surface opposite the 
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Mattesky teaching variable protector locations with the protector location of Pesco covering the thumb-crotch region of the glove, since the glove of Mattesky provided with the protector in only the thumb-crotch region would provide a glove that protects and supports the user’s thumb-crotch region during use (see Pesco: column 3, lines 61-65).

Duncan teaches a protective glove made with an outer protective coating (paragraph 0030), wherein the outer layer being a heat resistant layer withstanding thermal deformation up to at least 500°F (paragraph 0030), therefore creating an outer layer that15 is adapted to be donned and permit a rotisserie spit to pulled in slicing motion along an outer surface of the glove and the outer layer and protective member are configured to protect against high temperatures, hot liquids, and sharp objects when used as the outer coating layer of Mattesky with the thumb-crotch protector of Pesco.


 	20In regard to claim 2, the combined references teach wherein the protective member includes: wherein the perimeter edge that is longitudinally aligned relative to the major axis; wherein the at least one slit is aligned substantially parallel to the minor 25axis (Pesco: see figure 6); a terminal end of the at least one slit terminating prior to the major axis (Pesco: figure 6); a length of the slit measured from the edge to the terminal end of the at least one slit (Pesco: figure 6).
 	However, Pesco fails to teach the slits length in a range from about ½ inch to about 3 inches.  Pesco is silent to the length of the slits. However, it would have been obvious to one having ordinary skill in the art before the effective filing date and through routine experimentation to determine the proper length of the slits in relation to the size of the glove and the user to provide a proper fit around a user’s finger and thumb. The slits being in a range of ½ inches to 3 inches in length would make sense based upon the measurements of the average human hand size and dimensions to fit there around. 

 	In regard to claim 3, the combined references teach wherein the protective member includes: a second portion that is a first quarter-round shaped member having an 5arcuate edge, and two perpendicular edges meeting at a point (Pesco: figure 6, first slit outline on upper side of 10; second portion being the portion of 10 around the slits outline).  



    PNG
    media_image1.png
    453
    685
    media_image1.png
    Greyscale

 
 	In regard to claim 9, the combined references teach wherein the protective member further includes: a rounded first corner, wherein the third edge meets the first edge at the 20rounded first corner (see annotated figure 6 above from Pesco).  



 	In regard to claim 11, the combined references teach wherein the protective member further includes:  21a rounded third corner, wherein the fourth edge meets the first edge at the rounded third corner (see annotated figure above from Pesco).  

 	In regard to claim 12, the combined references teach wherein the protective 5member further includes: a rounded fourth corner, wherein the fourth edge meets the second edge at the rounded fourth corner (see annotated figure above from Pesco).  

 	In regard to claim 13, the combined references teach wherein the third edge extends ulnarly between the first edge and the second edge at an angle between 15 degrees and 75 degrees relative to the longitudinal axis of the glove (see 3rd edge as detailed above in Pesco annotated figure 6, detailing the third edge extending away from the first edge toward a ulnar bone at many different degrees including between 15 and 75 degrees, when worn on the hand in a glove).
  
 	15In regard to claim 14, the combined references teach wherein the protective member further includes: wherein the third edge extends perpendicular to the major axis of the protective member and parallel to the minor axis of the protective member (see annotated figure above from Pesco).  



 	25In regard to claim 16, the combined references teach wherein the protective member further includes: wherein the first edge extends radially at an angle generally orthogonal to that of the third edge (see annotated figure above from Pesco).

Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattesky (US 2009/0126074) in view of Kurz (US 1,673,517) and Duncan (US 2009/0077704).
In regard to claim 1, Mattesky teaches a liquid proof glove comprising: an inner liner formed in the shape of a glove having a thumb sleeve (shell: 12 see figures 1 and 4), a first finger sleeve, a palmar side, and a dorsal side (see glove of figure 1);  5an outer layer formed from liquid proof material (coating layer: 16), wherein the outer layer (16) is exterior and entirely covers the thumb sleeve, and the first finger sleeve, the palmar side, and the dorsal side (see bottom of paragraph 0028 detailing the coating can cover the entire shell 12); a protected region including a forefinger boundary edge that extends 10along a portion of the first finger sleeve and extends about 180 degrees around a longitudinal axis associated with the first finger sleeve (see area of glove: figure 1), and the protected region including a thumb boundary edge that extends along a portion of the thumb sleeve and extends about 180 degrees around a longitudinal axis associated with the thumb sleeve (see area of glove in figure 1), and a palmar boundary edge extending along the palmar side 15between forefinger boundary edge and the thumb boundary edge, and a dorsal boundary edge extending along the dorsal side between the forefinger boundary edge and the thumb boundary edge (see area of glove in figure 1); a thumb-crotch region of the glove within the protected region and located between the first finger 
However, Mattesky fails to teach the outer layer being a heat resistant layer withstanding thermal deformation up to at least 500°F, and the protective member positioned between and connected to the inner liner and the outer layer located in the protected region and covering the thumb crotch region and not located in other regions of the glove, wherein the 25protective member includes: a first portion of the protective member including: a first surface connected to the inner liner a second surface opposite the first surface connected to the outer layer of the glove;  18a perimeter edge bounding the first surface and the second surface; a major axis and a minor axis associated with the first surface, wherein the first surface is longer along the major axis than along the minor 5axis; and at least one slit interrupting the edge and the first surface, the at least one slit extending generally parallel the to the minor axis; wherein the at least one slit enables the protective member to bend around one of (a) the thumb sleeve and (b) the first finger sleeve such that the protective member 10extends over and protects the thumb-crotch region; wherein the first portion is bent to cover the protected region adjacent an inner terminal end of the at least one slit and a first surface of the liner offset to one side of the slit that faces the first surface on another other side of the slit;  15wherein the liquid proof heat resistant glove is adapted to be donned and permit a rotisserie spit to pulled in slicing motion along an outer 
Kruz teaches a glove (glove: 1) with a protective region (reinforcement: 13) located in the thumb-crotch region of the glove (see figures 1 and 5), wherein the protective member (13) positioned in and covering the protected region which includes the thumb crotch region and not located in other regions of the glove (see figure 1), wherein the 25protective member (13) includes: a first portion of the protective member including: a first surface and a second surface opposite the first surface (see figures 1, 3 and 5);  18a perimeter edge bounding the first surface and the second surface (see figure 5); a major axis and a minor axis associated with the first surface (see figure 5), wherein the first surface is longer along the major axis than along the minor 5axis (see figure 5); and at least one slit interrupting the edge and the first surface (see slit in edges: figure 5), the at least one slit extending generally parallel the to the minor axis (see slit is figure 5); wherein the at least one slit enables the protective member to bend around one of (a) the thumb sleeve and (b) the first finger sleeve such that the protective member 10extends over and protects the thumb-crotch region (see figure 1 and 5 detailing flat shape and then assembled shape around finger and thumb); wherein the first portion is bent to cover the protected region adjacent an inner terminal end of the at least one slit and a first surface of the liner offset to one side of the slit that faces the first surface on another other side of the slit (see figures 1 and 5).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Mattesky teaching variable protector locations with the protector of Kruz covering the thumb-crotch region of the glove, since the glove of Mattesky provided with the protector in the thumb-crotch region only would provide a glove that reinforces and strengthens the user’s thumb-crotch region during use (see Kruz: column 2, lines 47-56).


It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove with coating and protector of Mattesky and Kurz with the outer protective coating as taught by Duncan, since the glove and protector of Mattesky and Kruz provided with a heat resistant outer coating would not only provide a glove that holds the protector in place with a coating, but protects the thumb-crotch region of the wearer, and also protects the wearer in high heat situations providing a more protective and all-purpose glove.

 	20In regard to claim 2, the combined references teach wherein the protective member includes: wherein the perimeter edge that is longitudinally aligned relative to the major axis; wherein the at least one slit is aligned substantially parallel to the minor 25axis; a terminal end of the at least one slit terminating prior to the major axis (Kurz: see figure 5 and slits along sides of protector).  
 	However, the slits of Kurz fail to teach the length in a range from about ½ inch to about 3 inches.  Kruz is silent to the length of the slits. However, it would have been obvious to one having ordinary skill in the art before the effective filing date and through routine experimentation to determine the proper length of the slits to provide a proper fit around a user’s finger and thumb. The slits being in a range of ½ inches to 3 inches in length would make sense based upon the measurements of the average human hand size and dimensions needed to fit there around. 

 	In regard to claim 6, the combined references teach wherein the protective member includes: a second slit on the first portion that is coplanar with the first slit and 25opposite the at least one slit relative to the major axis, and a terminal end of the second slit terminating the same distance prior to major axis as the first slit (Kurz teaches protective member: 13 with slits on opposite sides that terminate the same distance toward the major axis: see figure 5).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,888,733. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent to US 9,888,733 teach a glove with an inner and outer layer having a protective member therebetween protecting the thumb-crotch region. The outer layer of the glove having a thermal resistance of up to 500 degrees. The protective member having slit(s) to bend around a finger/thumb of a user to fit the thumb-crotch region (see claims 1-15 of US 9,888,733 and claims 1-17 of the instant application).

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,645,984 in view of Duncan (US 2009/0077704). Both the instant application and US 10,645,984 teach a glove with outer layer and inner layer, with a protective member located in the thumb-crotch region, and the protective member having slit(s) to bend around a finger and/or thumb sleeve. However, US 10,645,984 fails to teach the outer layer of the glove having a thermal resistance of 500 degrees or more. Duncan teaches an outer layer of a glove having a thermal resistance of 500 degrees or more. It .

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,980,295 in view of Duncan (US 2009/0077704). Both the instant application and 10,980,295 teach a glove with outer layer and inner layer, the outer layer being thermal resistant up to 300 degrees, with a protective member located in the thumb-crotch region, and the protective member having slit(s) to bend around a finger and/or thumb sleeve. However, US 10,985,295 fails to teach the outer layer of the glove having a thermal resistance of 500 degrees or more. Duncan teaches an outer layer of a glove having a thermal resistance of 500 degrees or more (paragraph 0030). It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the outer layer having a thermal resistance of up to 300 degrees of US 10,985,295 with the outer layer having thermal resistance of up to 500 degrees as taught by Duncan, since the glove outer layer of 10,980,295 provided with an outer thermal resistant layer of up to 500 degrees would provide a glove that not only protects the thumb-crotch region of a user, but also protects the wearer during high heat situations.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-19 of copending Application No. 16/724,721 in view of Duncan (US 2009/0077704). Both the instant application and 16/724,721 teach a glove with an outer layer and inner layer, the outer layer being thermal resistant up to 300 degrees, with a .
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Anglada et al. (US 9,549,836) and Chow (US 6,496,984) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732